Title: From Benjamin Franklin to Thomas Digges, 15 March 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear sir,
Passy, March. 15. 1780.
In compliance with your Recommendation, which I very much respect, I have given the Passports desired by Captains Mitchel and Carpenter. All these Businesses give me trouble for which I charge nothing; I hope there fore that the Gentlemen will in return do some thing on my Recommendation, and that is, to let me see their Names in the list of Subscribers for the Relief of their poor Countrymen Prisoners in England.
Please to acquaint Mr. Hartley that I have received his favour and shall answer in a few Days.— The Cartel expected is not yet arrived; I have already written that the English to exchange will be at Morlaix.— I can now only add, that I am ever, with much Esteem, Dear sir, y. m. o. h. Servant
Mr. Digges.
